Exhibit 99.1 For Immediate Release SuperCom Reports Financial Results for the Second Quarter and Six Months Ended June 30, 2013 Second quarter net income at $2.6 million; Gross margin increased to 87%; operating margin at 27%; Herzliya, Israel, October 9, 2013 – SuperCom Ltd (NASDAQ: SPCB), a leading provider of e-ID, Security, HealthCare, Homecare, and Electronic Monitoring Solutions, today announced its results for the second quarter and first half of 2013. Financial Highlights of the first half of 2013 compared with the first half of 2012 · Gross profit increased by 26% to $3.4 million, compared to$2.7 million last year; · Gross profit margin increased to 86%, compared to 69% last year; · R&D increased by 146% to $349,000, compared to $142,000 last year; · Operating income increased by 29% to $1.2 million, compared to $0.9 million last year; · Operating margin increased to 30% compared to 23% last year; · Net income increased to $4.1 million, compared to $2.8 million last year; Financial Highlights of the second quarter of 2013 compared with the second quarter of 2012 · Revenue increased by 7% to $1.87 million, compared to $1.75 million last year · Gross profit increased by 11% to $1.63 million, compared to$1.47 million last year; · Gross profit margin increased to 87%, compared to 84% last year; · R&D increased by almost 400%to $216,000, compared to $55,000 last year; · R&D increased to 12% of revenue, compared to 3% of revenue last year; · Net income was $2.65 million, at the same level as last year; "We are pleased to announce solid second quarter and first half results, particularly the continued improvement in our profit margins, whilequadrupling our investment in the research and development of new products and technologies for the fast growing public safety market," commented Arie Trabelsi, CEO of SuperCom. "We are planning to implement a similar cost structure and operations’ effectiveness to the SmartID business of OTI upon closing of the acquisition, which, subject to the completion of the due diligence review, is scheduled to be completed this fall.” Investor Conference Call SuperCom's management will host a conference tomorrow, Tuesday, October 8, 2013, starting at 9:00am Eastern Time. Arie Trabelsi, Chief Executive Officer, and Doron Ilan, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers: US: 1 at 9:00 am Eastern Time Israel:
